Title: From George Washington to Thomas Lansdale, 25 January 1783
From: Washington, George
To: Lansdale, Thomas


                        
                            Sir,
                            Newburgh Jany 25th 1783
                        
                        I was hurt yesterday at the appearance of the Detachment under your Command—as I conceive you must have been,
                            if you viewed & drew a comparison between it, & the Regiment on your Left. The Clothes of the latter, have
                            been upon the Soldiers backs almost, if not quite, twelve Months—while it is scarce Six since any part of yours has been
                            issued.
                        Dirt & Trash too, of every denomination, was so liberally strewed—even upon your Parade, and
                            immediately before the Doors of your Hutts; that it was difficult to avoid the filth.
                        The true distinction, Sir, between what is called a fine Regiment, and an indifferent one, will ever, upon
                            investigation, be found to originate in, and depend upon, the care—or the inattention of the Officers belonging to them.
                            That Regiment, whose Officers are watchful of their Men, and attentive to their wants—who will see that proper use is
                            made, and a proper acct taken, of whatever is drawn for them; and that Regimental & Company Inspections are
                            frequent, in order to examine into the State of their Arms, Ammunition, Clothing, and other Necessaries to prevent loss or
                            embezzlement. Who will see that the Soldiers Clothes are well made—kept whole & clean—That their Hutts are swept
                            & purified—That their Provision is in good order, well Cooked, and Eat at proper hours—That the Trash and all
                            kinds of Offal is either Burnt, or buried; That Vaults or proper Necessaries are erected, and every Person punished who
                            shall (on those occasions) go elsewhere in the Camp. Those Officers I say who attend to these things (and their duty
                            strictly enjoins it on them)—give health, comfort, and a Military pride to their Men; which fires and fits them for every
                            thing great and noble. It is by this means the character of a Regiment is exalted. while Sloth, in attention and neglect,
                            produce the Reverse of these in every particular; and must infallibly lessen the reputation of the Corps.
                        I observed with concern, that none of your Officers had Espontoons—that some of them were even without side
                            Arms—and of those that had, some were so remiss in thier duty, as not to know they were to salute with them. From these
                            considerations I am led to point you to the General Orders of the 9th of August and 1st of Septemr—and to recommend in
                            pointed terms to your Officers the necessity, and advantage of making themselves perfectly masters of the Printed
                            "Regulations for the Order & Discipline of the Troops of the United States" Ignorance of them cannot, nor will it
                            be, any excuse; while it may bring disgrace on the Corps they belong to—and produce much Confusion in the Army if they
                            should form & manœuvre with it.
                        As it is the first time I have seen them under Arms, and some allowance is to be made for the rawness of the
                            Corps, I will substitute admonition in place of reprehension—but it is my desire that you should inform the officers I
                            shall expect to see a very great alteration in the Police of the Corps, and appearance of the Men, before the next
                            Inspection. The Soldiers of your Detachment with a few exceptions, would look very well in the line of the Army if their
                            Clothes were in good order—well fitted—and the Men made to appear neat & clean. I am with esteem Sir Yr Most Obedt
                            Servt
                        
                            Go: Washington
                        
                    